DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 September 2021 has been entered.
 
Status of the Claims
Claims 1-10 and 13-27 are pending and presented for examination.
Claims 1-10 and 13-27 are rejected as set forth in greater detail below.

Response to Arguments
Applicant’s arguments filed 7 September 2021, with respect to the rejections of claims 1-10 and 13-25 under 35 U.S.C. 103 over the combined teachings of Pieper and Keller, as well as under the provisions of nonobviousness-type double patenting over the teachings of Keller in combination with a variety of previously issued patents, have been fully considered and, in view of the amendments to the claims specifying that the propellant consists of hydrofluorocarbon and hydrocarbon propellants, excluding the carbon dioxide the Keller propellant systems previously 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-3, 7-10 and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pieper (U.S. 7,244,742), in view of Weers (U.S. 6,309,623).
Applicants’ claims are directed to compositions combining salmeterol with either mometasone, beclomethasone, or fluticasone and pharmaceutically acceptable salts and esters thereof, with a glycopyrrolate salt, specifically glycopyrronium bromide, employing a propellant consisting of hydrofluorocarbond and hydrocarbons with at least 90% by weight of the propellant composition is 1,1-difluoroethane.  Dependent claims additionally incorporate a corticosteroid such as fluticasone propionate, or long acting beta agonists specifically glycopyrronium bromide, specify the presence of various additional components, or narrow the salts of the salmeterol to be present to the xinofolate salt, or define concentrations of propellant, define the composition as a suspension or solution, contain the composition in a sealed and pressurized aerosol container, or recite properties that the compositions are to possess.  Concerning these properties; applicants are reminded that the U.S. Patent office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Pieper describes pharmaceutical compositions combining an anticholinergic agent with any of a corticosteroid and betamimetic for use in the treatment of respiratory diseases.  (Abs.).  Beclomethasone, budesonide, and fluticasone, as well as their propionate salts, are described as 
Pieper does not describe the use of 1,1-difluoroethane, the polar excipients of Claims 16 and 17 or combinations of 1,1-difluoroetheane with alternative hydrofluorocarbon or hydrocarbon propellants as described by newly added Claims 26 and 27.
Weers indicates that each of the instantly claimed 1,1-difluoroethane, 1,1,1,2,3,3,3,-heptafluoropropane, and 1,1,1,2-tetrafluoroethane are known to be useful as hydrofluoroalkane propellants having minimally ozone-depleting properties for inhaled drug delivery systems.  (Col.2, L.12-20; Col.5, L.22-27).  Weers indicated that the inclusion of ethanol as a cosolvent and various surfactants serve to stabilize such compositions.  (Col.2, L.48-52).  Weers recites each of the salmeterol, fluticasone propionate, and the generic class of anticholinergics taught by Pieper as compatible with the hydrofluoroalkane propellants described.
prima facie obvious to have combined the fluticasone propionate and salmeterol or salmeterol xinafoate having a fine particle fraction of greater than 42.5%, in combination with cosolvents such as ethanol, and surfactants such as oleic acid to formulate suspensions as are taught by Pieper, and used 1,1-difluoroethane as propellants.  One having ordinary skill in the art would have been motivated to do so on the one hand because Pieper suggests the combination of fluticasone propionate and salmeterol or salmeterol xinafoate having a fine particle fraction of greater than 42.5%, in combination with cosolvents such as ethanol, and surfactants such as oleic acid to formulate suspensions.  Choosing 1,1-difluoroethane as a propellant where Pieper broadly teaches the use of hydrocarbon propellants amounts to little more than the selection of a known material for incorporation into a composition, based on its recognized suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (indicating that "Reading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.  It is not invention.”).  Against the backdrop of the teachings of Pieper and Weers, combining the instantly claimed fluticasone propionate and salmeterol or salmeterol xinafoate with 1,1-difluoro-ethane (HFA 152a) propellant, ethanol, and oleic acid surfactants appears little more than the predictable use of prior art elements according to their established functions.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).

Claims 1-10 and 14-27 are rejected under 35 U.S.C. 103 as being unpatentable over Pieper and Weers as applied to claims 1-3, 7-10 and 14-27 above, and further in view of Keller (U.S. 6,585,958).
Pieper and Weers, discussed in greater detail above, suggests the combination of fluticasone propionate and salmeterol or salmeterol xinafoate with 1,1-difluoro-ethane (HFA 152a) propellant, ethanol, and oleic acid surfactants according to the instant claims, but does not specify that glycopyrronium bromide may serve as an anticholinergic agent when combined with the steroids and betamimetics listed by Pieper.
Keller describes active agents suitably useful in inhalable compositions for the treatment of respiratory disorders which include each of the beta mimetics salmeterol and corticoids such as fluticasone, specifically recited by Pieper, while also indicating that the glycopyrronium bromide of the instant claims was, at the time of the instant application, known to be useful as an anticholinergic agent.  (Col.8, L.19-31).  
It would have been prima facie obvious to have combined the fluticasone propionate and salmeterol or salmeterol xinafoate taught by Pieper with glycopyrronium bromide taught by Keller as an anticholinergic agent in place of the anticholinergic agent of Pieper, because generally it is prima facie obvious to exchange two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  


Claim Objections
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, the examiner finding no rationale for limiting the quantity of unsaturated impurities present in the composition claimed in the manner set forth by the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 13-25 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10,258,568 in view of Pieper, Weers, and Keller, discussed in greater detail above.  The claims of the ‘568 patent combine beclomethasone propionate and HFA-152a propellant of the instant claims with ethanol; by the teachings of Pieper, Weers, and Keller the instant claims’ requirement of fluticasone propionate and the additional glycopyrrolate salt not included in the claims of the ‘568 patent amount to little more than combinations of therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘568 patent.

Claims 1-10 and 13-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10,258,569 in view of Pieper, Weers, and Keller, discussed in greater detail above.  The claims of the ‘569 patent combine beclomethasone propionate and HFA-152a propellant of the instant claims with ethanol; by the teachings of .

Claims 1-10 and 13-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,792,256 in view of Pieper, Weers, and Keller, discussed in greater detail above.  The claims of the ‘256 patent combine beclomethasone propionate and HFA-152a propellant of the instant claims with salmeterol, a defined range of water, glycopyrronium bromide, and ethanol; by the teachings of Pieper, Weers, and Keller the instant claims requirement of the fluticasone propionate and salmeterol xinafoate not recited by the claims of the ‘256 patent amount to little more than combinations of therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘256 patent.

Claims 1-10 and 13-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,888,546 in view of Pieper, Weers, and Keller, discussed in greater detail above.  The claims of the ‘546 patent combine glycopyrronium bromide with the corticoid fluticasone and a beta-2-agonist and HFA-152a propellant of the instant claims with a defined range of water, and ethanol; by the teachings of Pieper, Weers, and Keller the instant claims requirement of fluticasone propionate and salmeterol xinafoate not required by the claims of the ‘546 patent amount to little more than the substitutions of therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘546 patent.

Claims 1-10 and 13-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent 11,103,480 in view of Pieper, Weers, and Keller, discussed in greater detail above.  The ‘480 patent combined the instantly claimed glycopyrrolate salt with HFA-152a, with dependent claims limiting the amount of water, oxygen, impurities present, and incorporating the instantly claimed LABA, corticosteroids, ethanol, and surfactants not required by the claims of the ‘480 patent but which Pieper, Weers, and Keller indicate are therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘480 patent.

Claims 1-10 and 13-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of U.S. Patent 11,077,076 in view of Pieper, Weers, and Keller, discussed in greater detail above.  The ‘076 patent describes methods of combining salmeterol with HFA-152a, with dependent claims limiting the amount of water, oxygen, impurities present, and incorporating the instantly claimed glycopyrrolate salt, corticosteroids, ethanol, and surfactants which Pieper, Weers, and Keller indicate are therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘076 patent.

Claims 1-10 and 13-25 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-25 of copending Application No. 16/582,993 in view of Pieper, Weers, and Keller, discussed in greater detail above.  The ‘993 application combined the instantly claimed steroids with each of salmeterol, a LAMA, and HFA-152a, with dependent claims limiting the amount of water, oxygen, impurities present, and incorporating the instantly claimed ethanol, and surfactants.  Pieper, Weers, and Keller indicate the alternative beta mimetics, .
This is a provisional nonstatutory double patenting rejection.

No Claims are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613